Citation Nr: 0522734	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-07 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for sleep apnea 
and obstructive hypopnea (claimed as fatigue, memory loss, 
headaches, and joint pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife, S.W.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1993.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board's initial review of the matter on appeal reveals 
that an additional and intertwined issue of whether there was 
clear and unmistakable error (CUE) in an October 1998 rating 
decision that denied entitlement to service connection for 
sleep apnea (claimed as fatigue, memory loss, headaches, and 
joint pain) must be remanded to the RO at this time.  

In September 2004, the veteran's representative (on his 
behalf) filed this CUE claim.  See 38 C.F.R. § 3.155(a) 
(2004).  Then, in a decision issued in October 2004, the RO 
denied the claim.  Upon review of a February 2005 filing (a 
Statement of Accredited Representative in Appealed Case 
submitted in lieu of a VA Form 646), the Board finds that the 
veteran's representative (again on his behalf) adequately 
expressed his disagreement so as to constitute an appropriate 
and timely filed notice of disagreement (NOD) as to the RO's 
unfavorable October 2004 determination.  See 38 C.F.R. 
§§ 20.201, 20.301(a) (2004).  It does not appear, however, 
that the RO issued a statement of the case (SOC) to the 
veteran on this matter prior to transferring his claims file 
to the Board.  

Accordingly, a remand is now required pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999) (where a claimant files an 
NOD and the RO has not issued an SOC, the matter must be 
remanded to the RO), in order to appropriately address the 
veteran's CUE claim.  The Board notes that, following his 
receipt of this SOC, the veteran or his representative must 
submit a timely substantive appeal in order for the Board to 
have complete jurisdiction over the claim.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.300 to 20.306 
(2004).  Absent an NOD, an SOC, and a substantive appeal of 
record, the Board does not have such jurisdiction.  Bernard 
v. Brown, 4 Vet. App. 384 (1994); see also Hazan v. Gober, 10 
Vet. App. 511 (1997).

The Board will also defer its decision as to the issue 
already perfected on appeal - whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for sleep apnea and obstructive 
hypopnea (claimed as fatigue, memory loss, headaches, and 
joint pain) - because it is inextricably intertwined with the 
aforementioned CUE claim and is accordingly not ripe for 
adjudication.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all the issues have been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); see also Holland v. 
Brown, 6 Vet. App. 443 (1994); Begin v. Derwinski, 3 Vet. 
App. 257 (1992).

Moreover, the Board's preliminary review of the record 
further reveals that there is no verification of the 
veteran's actual period of active service in the Southwest 
Asia theater of operations during the Persian Gulf War (Gulf 
War).  The veteran relates that this service occurred from 
approximately August 1990 to April 1991, and his Form DD-214 
Certificate of Release or Discharge from Active Duty records 
that he had foreign service for a period of seven months and 
20 days.  There is no service department information of 
record, however, to identify the veteran's actual dates of 
service during the Gulf War.  The Board notes that it does 
not dispute the veteran's report, but in light of his 
assertion that his currently claimed medical disorder is the 
result of undiagnosed illness related to Gulf War service per 
38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2004), 
finds that the RO should therefore undertake all necessary 
action to identify this period of service.    

Therefore, in order to give the veteran every consideration 
with respect to his appeal, this matter is REMANDED to the RO 
(via the AMC) for the following:

1.  The RO should take all necessary 
action to obtain accurate service 
department information regarding the 
veteran's actual dates of service in the 
Southwest Asia theater of operations 
during the Gulf War, reported by the 
veteran to have occurred from 
approximately August 1990 to April 1991.

2.  The RO should also provide the 
veteran and his representative with an 
SOC as to the issue of whether there was 
CUE in an October 1998 rating decision 
that denied entitlement to service 
connection for sleep apnea (claimed as 
fatigue, memory loss, headaches, and 
joint pain).  In the SOC, the RO should 
also advise the veteran of the laws and 
regulations pertinent to the claim, and 
apprise him of his appellate rights and 
responsibilities regarding the perfection 
of an appeal in this matter.

3.  If the veteran thereafter perfects a 
substantive appeal on the CUE issue, or 
if not, after the period of time 
available to appeal this issue has 
expired, the RO should return the claims 
file to the Board in accordance with 
current appellate procedures.

The predominant purpose of this REMAND is to ensure due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this appeal.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran, 
however, until he is so notified.



This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


